Citation Nr: 1623384	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-09 382	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  During the course of the appeal, the Veteran relocated, and jurisdiction over his claim was transferred to the RO in Muskogee, Oklahoma.

In his substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge.  In June 2015, however, he submitted written arguments which he stated were "in lieu of" his scheduled hearing.  As such, the Veteran's hearing requested is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015). 

When this case was before the Board in October 2015, the Veteran's claim was reopened and remanded for additional development.  The case is now again before the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran was afforded a VA examination in May 2011.  The examiner noted the Veteran's report that while working as a military policeman during service, he attempted to apprehend a man who was wearing a cast, and the man beat him in the face with the cast until his face became swollen.  The Veteran denied any bleeding from the ears, but reported he noticed diminished hearing following this incident.  The examiner noted a significant history of occupational noise exposure as a sheriff for 4 years and as a highway engineer for 13 years, in addition to noise exposure from recreational hunting.  The examiner noted that the Veteran's hearing evaluation on separation showed normal hearing.  As such, the examiner concluded that the Veteran's hearing loss was not due to noise exposure in the military, but instead was likely a result of genetic hearing loss and occupational and recreational noise exposure.

In its October 2015 remand, the Board noted that the VA examiner provided no explanation for her opinion that the Veteran's hearing loss was in part genetic, and did not address the Veteran's theory that his hearing loss was etiologically related to an in-service head injury.  As such, the RO was instructed to obtain an additional VA opinion.

An additional opinion was obtained in December 2015 from a different VA examiner.  The examiner noted that the Veteran's service treatment records (STRs) showed he was given only a whispered voice testing at enlistment.  Thus, the examiner stated, the record was insufficient for purposes of determining whether puretone thresholds were within normal limits at entrance, or whether there was a pre-existing hearing loss condition.  The examiner noted that VA treatment notes showed that in March 2001 the Veteran reported he may have had hearing loss since he was a kid.  In November 2010 he reported being born with hearing problems that had gotten worse over time.  

The examiner further noted that the Veteran's September 1958 separation examination showed hearing within normal limits bilaterally with the exception of a mild loss noted in the left ear at 4000 Hertz.  The examiner again stated that because there were no thresholds measured at enlistment, it was not possible to determine with certainty whether the Veteran's pre-existing hearing loss (if present) was aggravated beyond its natural progression due to his military noise exposure or head injury.  However, she stated that thresholds within normal limits at separation with the exception of a mild loss at 4000 Hertz in the left ear suggested that "significant threshold shifts from a pre-existing [hearing] loss were less likely [than] not present during active duty."  She ultimately stated that the Veteran's hearing loss was less likely than not the result of his military service, noise exposure, or reported in-service head injury.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, with regard to the Veteran's reports of hearing loss since childhood, the Board notes that a veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at entrance into service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.304(b) (2015).  In this case, while the aforementioned treatment notes refer to the Veteran's reports of hearing problems prior to service, the Veteran's entrance examination does not.  Therefore, the Board finds that the presumption of soundness is applicable in this case.  As such, the Veteran's hearing is presumed to have been sound upon entrance into service.

The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b) (2015).  Once the presumption is rebutted, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the pre-existing condition.  See 38 U.S.C.A. § 1153 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

The Board first notes that the December 2015 VA examiner stated that the Veteran's September 1958 separation examination showed mild hearing loss in his left ear at 4000 Hertz.  She then stated that the absence of any additional hearing loss at separation suggested that "significant threshold shifts from a pre-existing [hearing] loss were less likely [than] not present during active duty."  Having concluded that pre-existing hearing loss was unlikely, however, the examiner did not then proceed to explain why mild left ear hearing loss shown at separation did not indicate the Veteran's current hearing loss was incurred in or was otherwise etiologically related to his service.  

The Board also notes that the examiner's finding of no pre-existing condition conflicts with the May 2011 VA examiner's statement that the Veteran's hearing loss was partly genetic, a statement which is consistent with the Veteran's own assertions that his hearing loss dated from childhood.  As such, there remains significant confusion regarding the date of onset and any genetic factor in the Veteran's disability.  

Finally, the Board notes that although the December 2015 examiner sought to address the presumption of soundness by stating that it was not possible to determine with certainty whether the Veteran's pre-existing hearing loss (if present) was aggravated beyond its natural progression by his military service, she did not provide her opinion in terms of clear and unmistakable evidence.  

For the foregoing reasons, the Board finds that the VA opinions of record have not adequately addressed the presumption of soundness and are otherwise inadequate for adjudication purposes.  As such, the Board has determined that the Veteran should be afforded an additional VA audiology examination to determine the nature and etiology of his bilateral hearing loss. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in the constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should initially comment as to whether any hearing loss was present upon separation from service.  The opinion should take into consideration the different testing standards which were in effect at that time.  (In July 1966, VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization  (ISO) units; the military followed suit in November 1967.)

If the examiner concludes that hearing loss was present in service, following the examination and a review of the relevant records and lay statements, the examiner should state an opinion as to whether the Veteran's hearing loss clearly and unmistakably (undebatably) existed prior to his entrance into active duty.

If the examiner determines that the Veteran's bilateral hearing loss clearly and unmistakably pre-existed service, the examiner must state an opinion as to whether the bilateral hearing loss clearly and unmistakably (undebatably) underwent no permanent increase in severity as a result of service, to include the Veteran's reported head injury in the fall of 1957.

If the examiner determines that the Veteran's bilateral hearing loss did not clearly and unmistakably pre-exist service, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was incurred in, was caused by, or is otherwise etiologically related to his military service, to include his reported head injury in the fall of 1957.

In providing his or her opinions, the examiner must consider and discuss the Veteran's reports, documented in March 2001 and November 2010 VA treatment notes, to the effect that his hearing problems originated in childhood.

The examiner must also consider and discuss the Veteran's competent lay statements to the effect that he suffered head trauma when assaulted by an intoxicated soldier with the soldier's cast in the fall of 1957, requiring him to be placed on light duty for two weeks, and that he has noticed gradually progressing hearing problems ever since this incident.

If the examiner determines that the Veteran's hearing loss is entirely or partly genetic, the examiner must provide a thorough medical explanation for this finding.

2.  Undertake any other development it determines to be warranted.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence regarding the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




